FIRST AMENDMENT

FIRST AMENDMENT, dated as of December 10, 2007 (this “Amendment”), to the
364-Day Revolving Credit Agreement, dated as of July 27, 2007 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”), by and
among CME GROUP INC., as Borrower, each of the Lenders from time to time party
thereto and LEHMAN COMMERCIAL PAPER INC., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made credit
facilities available to the Borrower on the terms set forth in the Credit
Agreement;

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement as
provided in this amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by adding the following definitions
thereto, in appropriate alphabetical order:

“BM&F” means the Bolsa de Mercadorias & Futuros- BM&F S.A. (a/k/a Brazilian
Mercantile & Futures Exchange S.A.), a sociedade por ações organized under the
laws of the Republic of Brazil.

“BM&F Transaction” means, collectively, the acquisition of up to a 10% equity
investment in BM&F directly or indirectly through one or more Subsidiaries of
the Borrower (which is currently contemplated to occur in the first quarter of
2008) and the transactions in connection therewith effecting such acquisition.

Section 3. Amendment to Section 5.09 of the Credit Agreement. Section 5.09 of
the Credit Agreement is hereby amended by deleting the first sentence of such
Section in its entirety and substituting in lieu thereof the following first
sentence:

“The proceeds of the Loans will be used only (a) to finance the Share Repurchase
Offer and to pay fees and expenses related thereto and/or to the Merger, (b) for
commercial paper support related to (1) the uses (and subject to the limitations
of such uses) described in the preceding clause (a) and the subsequent clause
(c) and (2) financing completion of the BM&F Transaction, and (c) in an amount
not to exceed $300,000,000 in the aggregate for other general corporate
purposes.

Section 4. Amendment to Section 6.03(h) of the Credit Agreement. Section 6.03(h)
of the Credit Agreement is hereby amended by replacing each reference therein to
the “Share Repurchase Offer” with a reference to the “BM&F Transaction” and
adding the following phrase at the end thereof:

“or in favor of BM&F or any Subsidiary thereof; provided that the aggregate
principal amount of any Indebtedness or other obligations secured thereby does
not exceed $750,000,000 at any time outstanding;”

Section 5. Amendment to Section 6.04 of the Credit Agreement. Section 6.04 of
the Credit Agreement is amended by (i) deleting the word “and” before the
reference to “(v)” and replacing it with a comma and (ii) adding at the end of
such Section 6.04 before the period, the following:

“and (vi) a Subsidiary of the Borrower organized under the laws of the Republic
of Brazil may merge with another Person in connection with the BM&F
Transaction.”

Section 6. Effectiveness.  This Amendment shall become effective on the date
hereof once the Administrative Agent shall have received the Required Lenders’
consent and the Borrower shall have delivered a duly executed counterpart to
this Amendment to the Administrative Agent.  

Section 7. Continuing Effect. Except as expressly set forth in this Amendment,
all of the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed, and are and shall remain in full force and
effect, and the Borrower shall continue to be bound by all of such terms and
provisions. The amendment provided for herein is limited as specified herein and
shall not constitute an amendment or waiver of any provision of the Credit
Agreement or the other Loan Documents not expressly referred to herein and shall
not be construed as an amendment, waiver or consent to any action on the part of
the Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Any
reference to the “Credit Agreement” in the Loan Documents or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.

Section 8. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

Section 9. Governing Law. This Amendment shall in all respects be governed by
and construed in accordance with the laws of the State of New York.

Section 10. Counterparts. This Amendment may be signed in any number of
counterparts (including by telecopy), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.

• * * * *

1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by the respective officers thereunto duly authorized as of the year and
date first above written.

CME GROUP INC.

     
By:
  /s/ James A. Pribel
 
   
 
  Name: James A. Pribel



    Title: Director and Treasurer

2



LEHMAN COMMERCIAL PAPER INC., as Administrative Agent and as a Lender

     
By:
  /s/ Claire O’Connor
 
   
 
  Name: Claire O’Connor
Title: Managing Director





3



    MERRILL LYNCH BANK USA, as a Lender

     
By:
  /s/ Louis Alder
 
   
 
  Name: Louis Alder
Title: Director



    MERRILL LYNCH CAPITAL CORPORATION, as a Lender

     
By:
  /s/ John Rowland
 
   
 
  Name: John Rowland
Title: Vice President

4



    BMO CAPITAL MARKETS FINANCING INC., as a Lender

     
By:
  /s/ Linda C. HAven
 
   
 
  Name: Linda C. Haven
Title: Managing Director

5